Citation Nr: 9907254	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which continued a 20 percent rating 
for a right ankle disorder.  The Board notes that in December 
1997, after the perfection of this appeal, the RO granted an 
increased rating to 30 percent effective on and after 
December 6, 1996, the date of the veteran's initial claim for 
an increased rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right ankle disability 
manifests symptoms most closely approximating malunion of the 
tibia and fibula with marked ankle disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5262, 5270 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating based upon an alleged increase 
in the severity of his service-connected disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Once a 
claimant presents a well-grounded claim the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  Id.  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation is assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  Furthermore, a disability may 
require reratings in accordance with changes in a veteran's 
condition.  It is therefore essential to consider a 
disability in the context of the entire recorded history when 
determining the level of current impairment.  38 C.F.R. 
§ 4.1.  Nevertheless, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The veteran was first granted service connection for a well-
healed lateral malleolus fracture of the right ankle by a 
January 1959 rating decision.  The RO initially assigned a 
noncompensable rating under Diagnostic Code (DC) 5271, 
pertaining to limited ankle motion.  In a July 1988 rating 
decision the RO increased the evaluation to 20 percent 
pursuant to the same DC.  An RO rating decision in November 
1994 recharacterized the veteran's service-connected disorder 
as a right ankle disorder.  The RO continued the 20 percent 
evaluation by a March 1997 rating decision pursuant to 
38 C.F.R. § 4.71a, DC 5271.  This is the rating decision that 
is the subject of this appeal.  In December 1997 the RO 
increased the evaluation to 30 percent pursuant to 38 C.F.R. 
§ 4.71a, DC 5262, pertaining to impairment of the tibia and 
fibula.  The evaluation has remained at 30 percent since 
then.

The veteran underwent a VA joints examination in June 1994 in 
which the examiner noted the veteran's report of increasing 
right ankle pain and decreasing right ankle range of motion 
over the past several years.  Pain reportedly interfered with 
his ability to participate in the activities of daily life.  
It precluded him from walking more than a block and it 
awakened him at night.   The veteran reported no treatment 
for his right ankle except for Motrin.  The examiner also 
noted the following objective findings: absence of obvious 
right ankle deformity and instability; tenderness over the 
anterior tibiotalar articulation; range of motion of 5 
degrees dorsiflexion and 30 degrees of plantar flexion; and 
pain accompanying both active and passive motion.  
Radiological examination disclosed severe degenerative 
arthritis of the tibiotalus articulation with loss of joint 
space, osteophyte formation, subcondylar sclerosis and cysts.  
The subtalar joint was well preserved and there was narrowing 
of the talonavicular joint.  The examiner diagnosed the 
veteran with severe degenerative arthritis of the right ankle 
secondary to a fracture sustained during his period of active 
World War II Army service.

The veteran underwent another VA joints examination in 
February 1997 in which the examiner noted the veteran's 
report of similar symptomatology as that reported in June 
1994 and, in addition, that he was unable to ambulate without 
the use of a four-point cane but that he had not tried an 
ankle brace.  Objective findings included the following: no 
significant ankle swelling, gross skeletal deformity, or 
instability with eversion and inversion stressing; range of 
motion of 15 degrees of dorsiflexion and 30 degrees of 
plantar flexion is limited by pain; and dorsalis pedis was 
1+.  Radiological examination revealed severe degenerative 
changes of the right ankle joint including significant 
narrowing of the ankle mortise joint with periarticular 
evident sclerosis.  However there was no evidence of a change 
from that noted in the June 1994 VA examination.

The veteran underwent a third VA joints examination in 
October 1997 in which the examiner noted the veteran's report 
of difficulty walking because of joint pain in his right 
ankle.  The examiner noted objective findings including the 
following: absence of edema and near absence of inversion and 
eversion; intact peripheral pulses; bony deformity throughout 
the right ankle; crepitus upon active and passive movement; 
range of motion of 10 degrees of dorsiflexion and 15 degrees 
of plantar flexion was limited by pain.  No additional x-rays 
were taken during this examination.

At his September 1997 RO hearing the veteran testified about 
what he described as almost constant right ankle pain and 
stiffness and the difficulty it caused him, especially 
walking and climbing stairs.

Under 38 C.F.R. § 4.71a, DC 5262, a tibia and fibula 
impairment consisting of nonunion with loose motion and 
requiring a brace is to be rated at 40 percent.  Malunion of 
the tibia and fibula with marked knee or ankle disability is 
to be rated at 30 percent.

The Board finds that a 30 percent evaluation is appropriate 
in light of the objective findings of the VA examinations.  
All of these examinations showed marked limitation in range 
of motion and severe degenerative joint disease.  However, 
examinations did not disclose evidence of nonunion of the 
tibia and fibula resulting in loose motion and requiring a 
brace which is required for a higher evaluation under this 
DC.

Based on this evidence the Board concludes that the veteran 
is entitled to a 30 percent evaluation under DC 5262.  The 
Board acknowledges the veteran's repeated complaints of 
objectively confirmed right ankle pain.  However, the 30 
percent evaluation assigned by this decision contemplates 
pain-induced impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 206-207.  The veteran has 
demonstrated no additional functional loss due to pain.  
Although a higher evaluation is provided under DC 5270 for 
ankylosis of the ankle, an evaluation in excess of 30 percent 
for the veteran's disability is not warranted because the 
veteran's right ankle has not been shown to be ankylosed.

In reaching its decision the Board considered the history of 
the veteran's right ankle disorder and possible application 
of other provisions of 38 C.F.R., Parts 3 and 4, (pertaining 
to extraschedular evaluation) notwithstanding whether the 
veteran or his representative requested such consideration.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The evidence of record does not show that the 
veteran's right ankle disorder has interfered with employment 
beyond the level contemplated by the assigned evaluation or 
necessitated frequent periods of hospitalization.  Absent 
these or similar issues, the Board need not remand this 
matter to the RO for the procedures provided at 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation for a right ankle 
disorder, currently rated as 30 percent disabling, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


